Citation Nr: 1047786	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to reentrance into a VA Vocational and Rehabilitation 
Employment program.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had 22 days of active service in October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 determination by Vocational 
Rehabilitation Services which found that the Veteran was not 
entitled to reentrance into a vocational rehabilitation program.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In the instant case, the Veteran was determined to have achieved 
rehabilitation to the point of employability under the provisions 
of 38 C.F.R. § 21.283 by VA Rehabilitation Services in March 
2006.  Specifically, the Veteran obtained full-time employment 
for more than 60 consecutive days in a closely related occupation 
unrelated to the occupational objective of her rehabilitation 
plan, which utilized some of the academic, technical, or 
professional knowledge and skills obtained under the 
rehabilitation plan, and concurred in the change and employment.  
See 38 C.F.R. § 21.283(c)(2).  The Veteran worked for more than 
two years before being laid off when her company reportedly moved 
her job overseas, and she now seeks to reenter a VA 
rehabilitation program to secure additional training.  

In order to reenter into a rehabilitation program, the evidence 
must show, in this case, that the Veteran's service-connected 
disability had worsened to the extent that it precludes her from 
performing the duties of the occupation for which she was 
previously found to have been rehabilitated.  In order to make 
that determination, however, a review of the Veteran's claims 
file is necessary.  

In this regard, the Board notes that a separate claim for an 
increased rating for the Veteran's service-connected left knee 
disability was recently before the Board on appeal, and was 
remanded in September 2010 to the AMC, in part, for a VA 
examination.  Since the outcome of the increased rating claim 
bears directly on the current issue for reentry into a 
rehabilitation program, the two issues are inextricably 
intertwined.  That is, the current issue on appeal can not be 
addressed until the claim for an increased rating has been 
finally adjudicated.  Therefore, the Board finds that the 
Veteran's claim to reenter into a rehabilitation program is not 
ripe for appellate review and must be remanded so that the two 
separately developed issues on appeal can be addressed 
simultaneously.  

Accordingly, the case is REMANDED for the following action:  

The RO should take appropriate steps to 
associate the Veteran's vocational 
rehabilitation folder with her claims file, 
which was remanded to the AMC in September 
2010.  Following completion of the 
development of the claim for an increased 
rating for the left knee disability, both 
issues should be readjudicated.  If the 
benefits sought on appeal remain denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

